Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 5/102/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that surface roughness is not equivalent to roughness average; the Examiner does not find this persuasive. 
The Examiner notes that the claim requires “a roughness average Ra of less than 5 microns”.  The term is interpreted under broadest reasonable interpretation in light of the instant specification.  The instant specification does not provide an explicit definition of the term “roughness average”.  Further, the instant specification notes that “roughness average” refers to “surface roughness” on page 11 of the instant specification.  
In regard to the applicant’s argument that roughness average would not have been considered a result effective variable when Taylor is considered in entirety; the Examiner does not find this persuasive. In regard to the applicant’s argument that the Office’s proposed routine experimentation of roughness average would not have yielded predictable results; the Examiner does not find this persuasive.  The Examiner notes that these arguments were addressed in the Response to Arguments section in the Final Rejection dated 3/8/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777